FIRST DIVISION
                               BARNES, P. J.,
                         MCMILLIAN and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 14, 2017




In the Court of Appeals of Georgia
 A17A2138. H&E INNNOVATION, LLC et al. v. SHINHAN BANK
     AMERICA, INC.

      BARNES, Presiding Judge.

      Following the grant of their application for interlocutory appeal, H&E

Innovation, LLC (“H&E”) and its managing member, Eun Gu Kim, appeal the trial

court’s order denying their motion to enforce a settlement agreement with Shinhan

Bank America, Inc. (the “Bank”). The primary question in this appeal is whether the

parties intended for the release of a second mortgage on certain property to be

included as part of the settlement. For the reasons discussed below, we conclude that

while the language of the parties’ settlement agreement is ambiguous as to whether

the parties intended to release the second mortgage, the rules of contract construction

and the uncontroverted parol evidence resolve the ambiguity and demonstrate that the

parties intended for the mortgage to be released. Because the trial court concluded

otherwise, we reverse the trial court’s denial of H&E and Kim’s motion to enforce the
settlement agreement and remand this case for consideration of their request for

attorney fees and expenses.

             We apply a de novo standard of review to a trial court’s order on
      a motion to enforce a settlement agreement. . . . The issues raised are
      analogous to those in a motion for summary judgment. The opposing
      party should be given the benefit of all reasonable doubt, and the court
      should construe the evidence and all inferences and conclusions
      therefrom most favorably toward the party opposing the motion.


(Citations and punctuation omitted.) Cone v. Dickenson, 335 Ga. App. 835, 835 (783

SE2d 358) (2016). See also DeRossett Enterprises v. Gen. Elec. Capital Corp., 275

Ga. App. 728, 729 (1) (621 SE2d 755) (2005). “A settlement agreement is a contract,”

Lamb v. Fulton-DeKalb Hosp. Auth., 297 Ga. App. 529, 533 (2) (677 SE2d 328)

(2009), and “[c]ontract disputes are particularly well suited for summary adjudication

because the construction of contracts is ordinarily a matter of law for the court.”

Riverview Condo. Assn. v. Ocwen Fed. Bank, FSB, 285 Ga. App. 7, 9 (2) (a) (645

SE2d 5) (2007). Guided by these principles, we turn to the record in the present case.

      On June 30, 2008, Kim obtained a $750,000 business loan from the Bank (the

“Kim Loan”) and executed a promissory note in favor of the Bank in that amount (the

“Note”). On February 4, 2011, the parties entered into an agreement modifying the


                                          2
terms of the Kim Loan (the “Change in Terms Agreement”), and H&E executed a

commercial guaranty for repayment of the Note (the “Guaranty”). That same day, to

further secure payment of the indebtedness, H&E conveyed a second mortgage to the

Bank on certain real property located in Greenville, South Carolina (the “Second

Mortgage”). H&E had granted a first mortgage on the same property to the Bank as

part of a prior, unrelated commercial loan transaction (the “SBA Loan”).

      On September 9, 2014, the three parties executed a forbearance agreement

pertaining to the Kim Loan in which the Bank agreed to refrain from commencing

any legal action under “the Note and the Loan Documents” based on Kim’s and

H&E’s failure to comply with their payment obligations so long as certain conditions

were met (the “Forbearance Agreement”). The Forbearance Agreement identified the

“Loan Documents” as including the Guaranty and other documents executed “on or

about February 4, 2011.”

      On March 28, 2016, the Bank filed the present lawsuit against the defendants,

Kim and H&E, for “breach of the Forbearance Agreement, the Note, and Guaranty,”

alleging that the defendants had defaulted on the Kim Loan by failing to keep current

on their payments of the outstanding debt. The Bank’s Complaint referred to the

“Loan Documents” as “the Note, Security Deed, Change in Terms Agreement,

                                         3
Guaranty, and other related document [sic].” Attached to the Complaint was an

exhibit of “Loan Documents,” which included several documents related to the Kim

Loan, but not the Guaranty or the Second Mortgage. The Bank sought a monetary

judgment jointly and severally against the defendants in the amount of the

$177,097.24 principal balance remaining on the Note, plus 11 percent interest from

the date of default, reasonable attorney fees, and court costs.

      The defendants answered, denying that they were in default under the Kim

Loan. The parties thereafter engaged in settlement negotiations, and on February 1,

2017, counsel for the Bank emailed the defendants’ counsel an offer that contained

the following terms:

      Defendants will pay, or cause to be paid, a lump-sum amount of
      $50,000.00 to Plaintiff within five business days from receiving a signed
      copy of the final Settlement Agreement from Plaintiff;


      Plaintiff and Defendants agree to a full, final, general mutual release of
      any and all claims and counterclaims arising from the loan documents
      sued upon in the lawsuit (i.e., the first mortgage on Greenville property
      remains intact); and


      Within 5 business days from receipt of a fully executed Settlement
      Agreement, the parties will file a joint dismissal of the lawsuit
      (including counterclaims) with prejudice.

                                          4
An earlier, unaccepted offer made by the Bank had included the same general release

language found in the second paragraph of the February 1, 2017 email, and the

defendants’ counsel had confirmed with the Bank’s counsel during a phone

conversation about the prior offer that the language was intended to include the

release of the Second Mortgage.

      It is undisputed that on February 2, 2017, the defendants, through an email sent

by their counsel, accepted the offer of settlement as set out in the February 1, 2017

email (the “Settlement”). Upon acceptance, the defendants’ counsel asked the Bank’s

counsel via email to “[p]lease prepare the settlement agreement consistent with the

terms outlined in your email and a release for the second position mortgage on the

South Carolina Property in relation to this loan.” Plaintiff’s counsel replied, “Good

news. I will report the settlement to the bank and work on the settlement documents.”

      On February 14, 2017, the defendants’ counsel emailed the Bank’s counsel,

asking for an update on the preparation of the settlement documents. The Bank’s

counsel replied: “Yeah, I will send something by COB today. I will leave it to your

end, however, to determine what cancellations/releases are necessary for the

secondary lien re Greenville, SC property given it is a SC issue.” Defendants’ counsel



                                          5
responded that it would be better for the Bank to prepare the release of the Second

Mortgage, given its prior experience with liens in South Carolina.

      A week later, on February 21, 2017, the Bank’s counsel informed defendant’s

counsel in an email that the Bank was taking the position that the Second Mortgage

had not been released by the Settlement. The defendants’ counsel replied by email

that the parties had already reached an agreement that the Second Mortgage would

be released as part of the Settlement and that the Bank was trying to modify those

terms. The Bank’s counsel did not respond to the email but later reiterated that the

Bank “stands by its position” that the Second Mortgage would not be released.

      The defendants’ counsel subsequently presented the Bank’s counsel with

formal settlement and release documents that included a requirement that the Bank

“execute and cause to be filed in the Greenville, SC real estate records the

Cancellation of the Second Mortgage” and attached a mortgage release as an exhibit.

The Bank refused to sign the draft settlement and release documents on the ground

that the parties had never agreed to release of the Second Mortgage as part of the

Settlement.

      On March 14, 2017, the defendants filed a motion to enforce the Settlement.

The defendants contended that the terms of the Settlement clearly and unambiguously

                                         6
released the Second Mortgage from the Greenville property. The defendants further

contended that even if the terms of the Settlement were ambiguous, parol evidence

in the form of an affidavit from the defendants’ counsel and emails between counsel

reflected that the parties intended for the release of the Second Mortgage to be part

of the Settlement. The defendants also argued that even if the terms of the Settlement

did not obligate the Bank to release the Second Mortgage, Georgia and South

Carolina law required the Bank to do so once the indebtedness was satisfied as part

of the Settlement. Lastly, as part of their motion, the defendants requested an award

of attorney fees and expenses of litigation under OCGA § 9-15-14.

      In opposing the defendants’ motion, the Bank did not contest that the

Settlement was binding and enforceable or that its terms were plain and unambiguous.

However, the Bank contended that the unambiguous terms of the Settlement did not

require the release of the Second Mortgage from the Greenville property.

      The trial court denied the defendants’ motion to enforce the Settlement.

However, the trial court granted a certificate of immediate review of its order, and the

defendants filed an application for interlocutory appeal, which this Court granted.

This appeal followed.



                                           7
      1. The defendants argue that the trial court should have granted their motion

to enforce the Settlement because it required the release of the Second Mortgage from

the Greenville Property. Although the language of the Settlement is ambiguous as to

whether the parties intended to release the Second Mortgage, we conclude that the

applicable rules of construction and uncontroverted parol evidence demonstrate that

the parties intended to release it.1

             Because a settlement agreement is a contract, it is subject to the
      usual rules of statutory construction. While the cardinal rule of
      construction is to determine the intention of the parties, no construction
      is required or permitted when the language employed by the parties in




      1
         We note that the parties agree that the Settlement constituted a valid, binding
contract. See generally OCGA § 13-3-1 (“To constitute a valid contract, there must
be parties able to contract, a consideration moving to the contract, the assent of the
parties to the terms of the contract, and a subject matter upon which the contract can
operate.”); Paul Dean Corp. v. Kilgore, 252 Ga. App. 587, 590-591 (1) (556 SE2d
228) (2001) (written communications between counsel can create binding settlement
agreement “if they memorialize the terms of the agreement”) (citation and
punctuation omitted). The parties’ sole disagreement is whether the Settlement
required the release of the Second Mortgage. We also note that while the parties
contemplated the subsequent drafting and execution of more formal settlement
documents, that did not change the fact that the Settlement constituted a binding
contract. “[T]he drafting of documents necessary to effectuate the settlement
agreement may have been a condition of the performance but it was not an act
necessary to acceptance of the offer to settle.” (Citation and punctuation omitted.)
Johnson v. DeKalb County, 314 Ga. App. 790, 794 (1) (726 SE2d 102) (2012).

                                           8
      the contract is plain, unambiguous, and capable of only one reasonable
      interpretation.


(Citation and punctuation omitted.) Lamb, 297 Ga. App. at 533 (2). In deciding

whether contractual language is plain and unambiguous, this Court has “defined

ambiguity to mean duplicity, indistinctness, an uncertainty of meaning or expression

used in a written instrument, and . . . being open to various interpretations.” (Citations

and punctuation omitted.) Shepherd v. Greer, Klosic & Daugherty, 325 Ga. App. 188,

190 (750 SE2d 463) (2013). Thus, “ a word or phrase is ambiguous when its meaning

is uncertain and it may be fairly understood in more ways than one.” (Citation and

punctuation omitted.) Id. “The existence or nonexistence of ambiguity in a contract

is a question of law for the court.” (Citations and punctuation omitted.) Safe Shield

Workwear v. Shubee, Inc., 296 Ga. App. 498, 502 (3) (675 SE2d 249) (2009).

      Under the Settlement, the parties agreed to “a full, final, general mutual release

of any and all claims and counterclaims arising from the loan documents sued upon

in the lawsuit (i.e., the first mortgage on Greenville property remains intact).” We

conclude that this contractual language is ambiguous as to whether the parties

intended for the Settlement to include the release of the Second Mortgage from the

Greenville property. The Settlement does not define the phrase “loan documents sued

                                            9
upon in the lawsuit,” which could mean the specific loan documents that the Bank

alleged that the defendants had breached (the Note, Guaranty, and Forbearance

Agreement), or apply more broadly to all of the documents associated with the Kim

Loan (which would include the Second Mortgage), given that the Bank’s complaint

refers to the “Loan Documents” as “the Note, Security Deed, Change in Term

Agreement, Guaranty, and other related document [sic].” Furthermore, the statement

in the same sentence of the Settlement that “the first mortgage on Greenville property

remains intact” could be construed to simply mean that the Settlement does not apply

to the SBA Loan, or it could be construed to more specifically mean that the Second

Mortgage would not remain intact. In light of these conflicting possible

interpretations of the contractual language, we conclude that the Settlement is

ambiguous regarding the release of the Second Mortgage on the Greenville property.

See Pace Constr. Corp. v. Houdaille-Duvall-Wright Div., Houdaille Indus., 247 Ga.

367, 367-368 (276 SE2d 568) (1981) (undefined term “Contract Documents” found

in subcontract was ambiguous); 4 G Properties v. GALS Real Estate, 289 Ga. App.

315, 316-317 (656 SE2d 922) (2008) (ambiguity existed where “[t]he written

instrument did not clearly define what the parties intended by stating that the lease

would be considered a ‘Master Lease.’”).

                                         10
      Although an ambiguity exists in the Settlement regarding the release of the

Second Mortgage, it does not automatically follow that a jury must resolve the issue.

Shepherd, 325 Ga. App. at 191-192. Where an ambiguity exists in a contract, we

attempt “to resolve that ambiguity by applying the statutory rules of construction to

ascertain the intent of the parties.” Willesen v. Ernest Communications, 323 Ga. App.

457, 459 (1) (746 SE2d 755) (2013). And, when the rules of construction are applied

in this case, the ambiguity in the Settlement is resolved in favor of concluding that

the Second Mortgage was intended to be released.

      The rules of construction require us “to construe any ambiguities most strongly

against the party who drafted the agreement.” (Citations and punctuation omitted).

Shepherd, 325 Ga. App. at 192. See 4 G Properties, 289 Ga. App. at 316

(“[A]contract capable of being construed two ways will be construed against the party

who wrote the contract.”). The Settlement was drafted by the Bank’s counsel, and

thus the ambiguity must be construed against the Bank and in favor of the defendants

so as to require the release of the Second Mortgage. See id.

      Furthermore, we construe a contract in a manner that does not render any of its

language meaningless or mere surplusage, Duke Galish, LLC v. Manton, 308 Ga.

App. 316, 319 (1) (707 SE2d 555) (2011), and under the “expressio unius est exclusio

                                         11
alterius” rule of construction, “the express mention of one thing [in a contract]

implies the exclusion of another.” (Citations and punctuation omitted.) Walker v.

Oglethorpe Power Corp., 341 Ga. App. 647, 672 (5) (a), n.97 (802 SE2d 643) (2017).

By stating that “the first mortgage on Greenville property remains intact,” the

Settlement necessarily implies that the Second Mortgage on the same property would

not remain intact, that is, would be released. Any other conclusion would treat the

phrase “the first mortgage on Greenville property remains intact” as surplusage, given

that the first portion of the same sentence already limited the general release to

documents pertaining to the Kim Loan rather than the SBA Loan, and would violate

the rule of “expressio unius est exclusio alterius.” See id.

      Even if the rules of construction could not resolve the ambiguity, the

uncontroverted parol evidence shows that the parties intended for the Settlement to

release the Second Mortgage. “[A]lthough parol evidence is generally not admissible

to add to, take from, or vary a written contract, because the language of the provision

in issue is not clear, we may consider all the attendant and surrounding circumstances

to explain the ambiguity.” (Citation and punctuation omitted.) CareAmercia v.

Southern Care Corp., 229 Ga. App. 878, 881 (1) (494 SE2d 720) (1997). “Where the

language of [a written agreement] is ambiguous, and may be fairly understood in

                                          12
more ways than one, it should be taken in the sense put upon it by the parties at the

time of its execution, and the court will hear evidence as to the facts and

surroundings, and decree according to the truth of the matter.” (Citation and

punctuation.) Irwin v. Young, 212 Ga. 1, 7 (3) (90 SE2d 22) (1955). This is because

“[t]he construction placed upon a contract by the parties thereto, as shown by their

acts and conduct, is entitled to much weight and may be conclusive upon them.”

(Citation and punctuation omitted.) Toncee, Inc. v. Thomas, 219 Ga. App. 539, 541

(2) (466 SE2d 27) (1995).

      The defendants presented evidence, through the affidavit of their counsel who

negotiated the settlement and emails attached to the affidavit, that a prior offer of

settlement made by the Bank on January 18, 2017, also had included the language

that the parties agreed to “a full, final, general mutual release of any and all claims

and counterclaims arising from the loan documents sued upon in the lawsuit (the first

mortgage on Greenville property remains intact).” In her affidavit, the defendants’

counsel averred that during a phone conversation with the Bank’s counsel about the

prior settlement offer, the Bank’s counsel had confirmed that the aforementioned

language was intended to release the Second Mortgage on the Greenville property.



                                          13
The Bank did not submit any affidavits or other evidence contradicting the account

of the phone conversation provided by the defendants’ counsel in her affidavit.

      The emails that followed the defendants’ acceptance of the Settlement provide

additional parol evidence in support of the defendants’ position that the parties

intended to release the Second Mortgage. When defendants’ counsel asked, upon the

defendants’ acceptance of the Settlement, for the Bank’s counsel to prepare a release

of the Second Mortgage, the Bank’s counsel did not object and instead stated that he

would work on the settlement documents. The Bank’s counsel also did not object

when the defendants’ counsel asked for an update on preparation of the settlement

documents, but instead proposed that the defendants’ counsel prepare the release

because she was more familiar with South Carolina law. It was not until later,

approximately three weeks after the Settlement had been accepted, that the Bank’s

counsel for the first time indicated that the Bank objected to such a release. The Bank

offered no parol evidence that contradicted the defendants’ account of the

correspondence between counsel upon acceptance of the Settlement.

      In light of the applicable rules of construction and uncontroverted parol

evidence, the ambiguity in the Settlement is resolved in the defendants’ favor, and we

therefore conclude that the Settlement was intended by the parties to release the

                                          14
Second Mortgage as a matter of law. See McKinley v. Coliseum Health Group, 308

Ga. App. 768, 770 (1) (708 SE2d 682) (2011) (ambiguity in contract resolved “based

on the rules of contract construction and parol evidence”); Ga. State Financing &

Investment Comm. v. XL Specialty Ins. Co., 303 Ga. App. 540, 544 (1) (694 SE2d

193) (2010) (to extent that contractual language was ambiguous, the ambiguity could

be resolved by the rules of construction and the undisputed parol testimony). The trial

court thus erred in denying the defendants’ motion to enforce the Settlement.

      2. The defendants also argue that the trial court erred in denying their request

for attorney fees and expenses of litigation under OCGA § 9-15-14. In light of our

decision in Division 1 that the trial court erred in denying the defendants’ motion to

enforce the Settlement, we remand for the trial court to consider the defendants’

request for attorney fees and expenses. See Cracker Barrel Old Country Store, v.

Robinson, 341 Ga. App. 285, 289 (800 SE2d 372) (2017).

      Judgment reversed, and case remanded with direction. McMillian and Mercier,

JJ., concur.




                                          15